Daniel Dicken, the testator of the plaintiff, being one of the legatees of Christopher Dicken, his deceased, father, and his distributive share of the estate appearing after a sale of the whole property, both real and personal, in November, 1778, to be £686 18, paper money, which, reduced by the scale of depreciation, is £114 9s. 8d. specie, which sum Benjamin Dicken,. one of the executors of the decedent, independent of his legal responsibility to the legatee, as executor, repeatedly assumed the payment of. The Danville district court having decreed that the defendant should pay to the plaintiff the amount of his testator’s legacy, which this court think a proper decree, as far as it went; the only question which remains to be decided' is, whether that court should not also have decreed interest thereon from November, 1778, the time the property was sold? From the authorities produced on the trial of this writ of error, it is clear to the court, that Daniel Dicken, the legatee, was entitled to receive interest on the amount of his legacy from November, 1778, and that the district court erred in not having decreed the payment thereof. It is, therefore, decreed and ordered, that the decree of the district court be reversed, with costs, and that the cause be remanded to the said court, with directions to dissolve the complainant’s injunction, and to dismiss the bill, and to enter up an order that the defendant be permitted to go on, and receive the benefit of his judgment at common law; and that the plaintiff recover of the defendant his cost in this behalf expended, which is ordered to be certified to the said court.